Exhibit AMENDMENT TO EMPLOYMENT AGREEMENT THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and entered into as of this 9th day of June, 2008 (the “Effective Date”), by and between Songzai International Holding Group, Inc., a Nevada corporation (the “Company”), and Yvonne Zhang (“Employee”). Capitalized terms used but not defined herein shall have the meanings set forth in that certain Employment Agreement (defined in the Recitals below). RECITALS: WHEREAS, reference is made to that certain Employment Agreement dated as of July 20, 2007 (the “Employment Agreement”), by and between the Company and the Employee; WHEREAS, Section 1 of the Employment Agreement provides that the term of Employee’s employment with the Company shall expire on July 31, 2008; WHEREAS, Section 2.1 of the Employment Agreement provides that Employee shall be employed as Part Time Chief Financial Officer; WHEREAS, Company now desires to continue the employment of Employee as the Company’s full time Chief Financial Officer and the Employee desires to be so employed in such capacity; NOW, THEREFORE, in consideration of the foregoing recitals and the mutual agreements herein contained and for other good and valuable consideration, the parties hereto agree as follows: A.AMENDMENTS. 1.Term. The continued term of Employee’s employment with the Company (the “Term”) shall commenceon the Effective Date, and, unless earlier terminated, shall continue for a period ending on June 8, 2.Position and Duties. 2.1Position. During the Term, Employee shall be employed as Full Time Chief Financial Officer (“CFO”) of the Company. 2.1Duties. Subject to the supervision and control of the Board of Directors of the Company (the “Board”) and the Chief Executive Officer of the Company,Employee shall perform such duties as are appropriate and commensurate with Employee’s position as CFO of the Company, including but not limited to: (A)Employee shall prepare the Company’s financial statements and related disclosures in connection with the Company’s reporting obligations, including but not limited to the Company’s annual reports, quarterly reports and current reports. Employee shall also be responsible for communicating with, and responding to any inquiries from, the Securities and Exchange Commission regarding the Company’s filings. -4- (B)Employee shall assist the Company with matters relating to any potential future acquisition transactions, including but not limited to preparing providing financial analysis and evaluation of the potential target companies, assisting with financial due diligence of target companies, and providing accounting guidance with respect to any such potential acquisition. (C)Employee shall assist the Company with any potential future financing transactions, including but not limited to preparing and presenting all relevant financial data and reports. (D)Based on the requirements of Section 404 of Sarbanes-Oxley Act, Employee shall assess, evaluate and modify as necessary the internal control system of the Company and its operating subsidiaries with the assistance of the accountants and the management of the operating subsidiaries, and outside expertise if needed.Employee shall also supervise and manage the internal accounting system of the Company and its operating subsidiaries with the assistance of the accountants and the management of the operating subsidiaries. 3.Employee Compensation. 3.1During the Term, as compensation for her services as CFO, Employee shall receive a base salary at the annualized rate of One Hundred Thousand Dollars ($100,000) per year (“Base Salary”), which shall be paid on the first day of each month. 3.2Upon execution of this Amendment, Employee shall be granted an option (the “Option”) under the Company’s 2006 Stock Option/Stock Issuance Plan to purchase up to Fifty Five Thousand (55,000) shares of the Company’s common stock, $0.001 par value, at an exercise price of $9.35 per share for a period of five (5) years.
